MAY L. TYLER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Tyler v. CommissionerDocket No. 10722.United States Board of Tax Appeals10 B.T.A. 300; 1928 BTA LEXIS 4139; January 27, 1928, Promulgated *4139  March 1, 1913, value of real estate determined.  Elliott W. Smith, Esq., and H. W. Wood, Esq., for the petitioner.  R. A. Littleton, Esq., for the respondent.  MORRIS*300  This is a proceeding for the redetermination of deficiencies in income tax of $22.51 and $2,751.80 for the years 1920 and 1922, respectively.  The amount in controversy is the deficiency of $2,751.80 for the calendar year 1922, and the sole question presented for consideration is the value of certain real estate owned by the petitioner as of March 1, 1913, which was sold in 1922.  *301  FINDINGS OF FACT.  The petitioner is an individual residing at 80 Pierrepont Street, Brooklyn, N.Y.  In March, 1913, she owned a piece of real estate in Brooklyn, N.Y., on Ocean Avenue, between Beverly and Albemarle Roads, 150 feet front by 141 feet deep.  On March 1, 1913, that property had a value of $45,000.  Petitioner sold that property in 1922 for $55,000.  The respondent found that the property in question had a value on March 1, 1913, of $33,000.  OPINION.  MORRIS: We are satisfied from the expert testimony that the property in question had a value as of March 1, 1913, of*4140  $45,000, based upon sales of adjacent property at or about that time, and that the respondent erred in determining a value of $33,000.  Judgment will be entered on 15 days' notice, under Rule 50.